Citation Nr: 1400782	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  13-14 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left knee anterior cruciate ligament tear (ACL) (left knee disability).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional office (RO) in Louisville, Kentucky. 

In his Form 9 substantive appeal, the Veteran requested a videoconference hearing with a Board member.  However, his representative withdrew that request on his behalf in a July 2013 letter and no hearing needed to be held.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's private doctor, Dr. RAS, noted that he had treated the Veteran since 1987.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Next, the VA examiner provided a negative opinion but did not fully consider the Veteran's report of injury to his knee from a fall when his ankle gave-way.  An addendum opinion is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

1. Make all reasonable efforts to obtain and associate with the claims file treatment records from Dr. RAS from 1987 forward.

2. Then, forward the claims file to the February 2011 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the causal relationship between the Veteran's left knee and his service-connected left ankle disability.  The examiner should note the Veteran's reports that his left ankle gave-way causing him to fall and injure his knee.  The examiner should also take note of Dr. RAS's treatment records and service treatment records noting left ankle weakness.  

For purposes of the opinion, the examiner should assume the Veteran is to report an injury to his knee when his ankle gave out while playing soft ball.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

The examiner must provide reasons for each opinion.  If the requested opinion cannot be provided without resort to speculation, court cases require that examiners explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

